OVW Sexual Assault Services Formula Grant (SASP Formula) Program
Frequently Asked Questions
As of 10/6/2014

1: May SASP Formula Program funds be used to support services to children?
A: Yes, SASP Formula Program funds may be used to support projects that focus on direct
services for children who are victims of sexual assault. Services rendered to child victims do not
have to be provided in connection with serving an adult parent, and there is no age restriction on
providing services to child victims. In addition, SASP Formula funds may be used to provide
services to children of victims of sexual assault.
2: Are state sexual assault coalitions eligible to apply for SASP Formula funding?
A: Yes, state sexual assault coalitions are eligible subgrantees, if they propose to provide direct
services to victims of sexual assault.
3: Are states/territories required to submit implementation plans?
A: No, implementation plans are not required for the SASP Formula Program.
4: Do state subgrants have to be for a 24-month project period?
A: No, state and territorial administering agencies may, at their discretion, award subgrants for
shorter project periods. However, subgrants may not be made for longer than the 24-month
award made to the administering agency.
5: Does the process for making subgrants have to be competitive?
A: No, the process may be competitive or non-competitive at the discretion of the administering
agency. Regardless of how the administering agency makes subgrants, however, it should ensure
that sufficient protections against fraud, waste, or abuse of the funds are in place.
6: May SASP Formula Program funds be used to support projects that include education
and prevention activities?
A: No, SASP Formula Program funds may not be used for education and prevention. However
funds may be used for outreach to inform persons about the services provided by a specific
program. For example, a program could use pamphlets, brochures, or community presentations
to announce the services available under the grant.
7: May SASP Formula Program funds be used to support projects implemented by child
advocacy centers?
A: Generally, SASP funds cannot support child advocacy centers because the focus of the
program is “establishment, maintenance, and expansion of rape crisis centers and other
nongovernmental or tribal programs and projects to assist individuals who have been victimized
by sexual assault, without regard to the age of the individual [emphasis added].” This means
that funded service providers must provide services to sexual assault victims of all ages. In
addition, SASP funds may not be used for prosecution or law enforcement projects such as
forensic examinations or forensic interviewing, which are often components of the child
advocacy centers.

8: May SASP Formula Program funds be used for a subgrant that just focuses on a
particular age? For example, may a subgrant be used to hire a children’s advocate or a
youth advocate?
A: The subgrantee organization itself must provide services to sexual assault victims of all ages.
The specific subgrant, however, may focus on a particular age group, such as children, youth, or
elders.
9: May SASP Formula Program funds be used for volunteer-related expenses?
A: Yes, SASP funds may be used to support volunteer-related activities, so long as those
volunteers provide direct services for victims. Examples would include training volunteers to
provide crisis intervention and supervision of those volunteers.
10: Are governmental agencies that provide rape crisis services eligible to apply for
subgrants?
A: Yes, government agencies may receive SASP subgrants if they meet the definition of “rape
crisis center” in 42 U.S.C. 13925(a)(25). This provision states that “the term ‘rape crisis center’
means a nonprofit, nongovernmental, or tribal organization, or governmental entity in a state
other than a territory that provides intervention and related assistance, as specified in 42 U.S.C.
14043g(b)(2)(C), to victims of sexual assault without regard to their age. In the case of a
governmental entity, the entity may not be part of the criminal justice system (such as a law
enforcement agency) and must be able to offer a comparable level of confidentiality as a
nonprofit entity that provides similar victim services.” Intervention and related assistance listed
at 42 U.S.C. 14043g(b)(2)(C) include 24-hotline services, accompaniment and advocacy, crisis
intervention, individual and group support services, comprehensive service coordination,
information and reference, culturally-specific services, and development of outreach materials
related to these services. Please note that rape crisis centers in the United States territories must
be nonprofit, nongovernmental organizations.
11: Is there a limitation on the types of sexual assault that SASP Formula Program funds
may be used to address?
A: No. SASP Formula Program funds may be used to address intimate partner, stranger and
non-stranger sexual assault, as well as adult, adolescent, and child sexual violence, regardless
when the assault occurred. Both male and female victims may be served.
12: May SASP Formula Program funds be used to address domestic violence?
A: No. Funds must be used to provide services to victims of sexual assault. In cases when
victims of domestic violence disclose a history of sexual assault, including by a current or former
intimate partner, services may be provided with SASP funding to the extent that such victim
expresses a need for services related to the sexual assault. For example, SASP funds could
support accompaniment of victims to sexual assault forensic medical exams but could not be
used to support a general domestic violence-related crisis shelter.
13: May SASP Formula Program funds be used for advocate/staff training?
A: SASP funds may be used to train program staff (volunteer or employee) who will provide
specific grant-funded victim services but may not be used to provide a generalized statewide
training. For example, funds may be used to support skill-building training on providing sexual

assault advocacy services or training on a particular therapeutic technique to assist SASP-funded
counselors/therapists in providing more effective therapy. The amount of funds spent on training
should represent only a small portion of the overall subgrant.
14: May SASP Formula Program funds be used for trainings on sexual assault for other
professionals (e.g., for law enforcement officers, mental health professionals, prosecutors,
etc.)?
A: No, SASP funds must be used for direct services. They may not be used for general training
nor may they be used to develop training curricula.
15: May SASP subgrantees serve adult survivors of child sexual abuse or other survivors of
a non-recent assault?
A: Yes. There are no limits on when the assault must have occurred or the age of victimization.
Both male and female victims may be served.
16: May SASP Formula Program funds be used for Sexual Assault Nurse/Forensic
Examiner programs?
A: No. SASP funds cannot support activities that are conducted by or inherent to the criminal
justice system such as sexual assault nurse/forensic examiner programs, law enforcement
investigations, and/or prosecution of sex crimes. However, SASP funds can support advocates
accompanying a victim through any aspect of the criminal justice system.
17: May SASP Formula Program funds be used for Sexual Assault Response Teams
(SARTs)?
A: No. However, if an advocate position is funded under a subgrant, the advocate’s time in
attending SART meetings may be covered as part of the advocacy he or she provides.
18: May SASP Formula Program funds support a hotline?
A: Yes, to the extent that the hotline is for sexual assault victims. If the hotline covers a broader
array of issues, the costs of the hotline should be pro-rated according to the percentage of calls
that are for sexual assault. Moreover, for a multi-issue hotline to receive SASP funds, the
employees or volunteers who staff the hotline would need to have sexual assault-specific
training.
19: May SASP Formula Program funds be used for women’s only or men’s only support
groups?
A: A recipient may provide women’s only and men’s only support groups, but only if it is
necessary to the essential operation of the program that these support groups be segregated by
sex. Even if a recipient can establish that sex-specific support groups are necessary to the
essential operation of the program, the recipient is still required to provide “comparable services”
to victims who cannot be served by the sex-specific support groups. For more information about
a recipient’s option to provide services in a sex-segregated or sex-specific manner and its
obligation to provide comparable services, please see the FAQs on the Nondiscrimination Grant
Condition in the Violence Against Women Reauthorization Act of 2013 at
http://www.ovw.usdoj.gov/docs/faqs-ngc-vawa.pdf.

20: How long is “short-term counseling?”
A: Up to one year.
21: Are universities eligible for subgrants?
A: Universities are eligible for subgrants only if they meet the definition of “rape crisis center” provided
in the response to question 10, above, and are using the SASP funds to provide intervention and related
assistance to victims of sexual assault.
22: If a state or territory passes the SASP Formula Program award through to the state/territorial
sexual assault coalition, is it required to pass along the 5% administrative allowance?
A: No. However, OVW strongly encourages states and territories to discuss with their respective sexual
assault coalition to what extent some portion of the administrative allowance would assist in the
organization fulfilling its function as a pass through. Many states/territories choose to pass along the
entire 5% or share the allowance with each taking 2.5%.
23: Can SASP Formula Program funds awarded to subgrantees be used towards items such as rent,
office supplies, computer equipment, or office furniture?
A: Yes, if the subgrant is also funding a staff or contract position to provide direct services. The office
space and other office items (e.g., computer, phone, desk, etc.) associated with this position may be
charged to the grant.

